Title: To James Madison from David Jameson, 4 November 1780
From: Jameson, David
To: Madison, James


Dr Sir
Richmond Nov. 4. 1780
I was not favoured with any letter from you by this weeks post. the post from the Northward now comes in on thursday & goes out on this day which is the reason Dixon & Co have altered their day for publishing the paper. Clarkson has not sent me a paper for two or three weeks past nor is it material whether he ever does, it is so trifling
Since my last some of the Enemys Vessels run up Nansemond River & landed some Men who took possession of Suffolk, & roamed at large in that neighbourhood. Our last advices from Gen Muhlenberg were from the neighbourhood of Smithfield. He had sent down a party in hope of preventing the mischiefs the Enemy were doing about Suffolk
The report of yesterday was that the Men had again embarked, and that the Ships were moving down. It is said they are fortifying Portsmouth—what may be their intentions is still a mystery—the general opinion is, that they are waiting for orders—that they expected to meet or cooperate with Cornwallis but hearing that Ferguson was defeated & himself obliged to retreat from Charlotte it is said a fast sailing Vessel was immediately sent out—supposed to be for fresh orders
By a sensible deserter we are informed their land force is from 2500 to 3000 foot & abt. 70 horse. Their Convoy—the Romulus of 44 Guns, the Blond of 32, the delight of 16, a ship belongg. to Goodrich of 20, and two Gallies—the land forces commanded by Genl. Leslie and the Naval by Com. Gayton—that they have heavy Cannon on board and plenty of Military Stores. What pity it is we cannot be aided by a few good Ships—the whole Naval & land force would fall an easy prey. The deserter says that they expected our whole force would be sent down to Suffolk & the lower parts and that they then intended to run up to Baltimore. he heard Col Fanning (his Col) say he did not doubt but he should eat his Christmas dinner in Baltimore. This Man is a native of New York—was taken at Fort Montgomery—after sometime of painful captivity inlisted in hope of finding an opporty to escape—was made a Sarjeant—escaped the next day after he was landed
It is said the Vessel is taken in wch Mr Dunlap sent his printing materials. There are not yet Members enough to hold an Assembly. We have for two days been amused with a report that Cornwallis and his whole Army were taken—had there been truth in the report we shd ere this have had an express from that quarter
I am with esteem & respect dr Sir Yr obedt Servt
David Jameson
